IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. AP-75,071


EX PARTE SIMON ANGEL RIVERA, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
FROM TRAVIS COUNTY



 Per Curiam.


O P I N I O N



	Applicant pleaded guilty to the offense of failure to register as a sex offender, and
was sentenced to two years imprisonment.  Tex. Code Crim. Proc. art. 62.10.  No direct
appeal was taken.  
	In this writ, applicant alleges that he is actually innocent of the offense of which he
was convicted.  He alleges that his guilty plea was involuntarily entered, and that his
counsel was ineffective for advising him to plead guilty based on an incorrect
understanding of the facts and the law applicable to the case.  At the time of the alleged
failure to report as a sex offender, applicant alleges that he was no longer required to
report, a fact which he claims he brought to the attention of trial counsel.	
	After conducting a hearing in which the state appeared and agreed that the facts as
alleged by applicant were true, the trial court has recommended granting relief on the
basis of actual innocence.  The court has entered findings of fact and conclusions of law,
indicating that applicant has proven by clear and convincing evidence that no rational
juror could have found him guilty beyond a reasonable doubt.  We agree.  See Ex parte
Tuley, 109 S.W.3d 388, 394 (Tex. Crim. App.2002).
	The judgment in applicant's case is hereby vacated, and the Director of the Texas
Department of Criminal Justice, Institutional Division is ordered to return the applicant to
the custody of the Travis County Sheriff so that he may answer the charges against him.

Delivered: January 26, 2005
Do not publish.